        Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 1 of 11



     quinn emanuel trial lawyers | new york
     51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                           Application DENIED as moot in light of this Court's Order at Dkt. No. 418.

                           The Clerk of Court is respectfully requested to close the motion at Dkt.
                           No. 414.

June 5, 2020               Dated: June 8, 2020
                                  New York, New York
VIA ECF

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

Allianz Global Investors GmbH, et al. v. Bank of America Corporation, et al., 1:18-cv-10364

Dear Judge Schofield:

        We respectfully request that the redacted version of the Proposed Third Amended
Complaint (“PTAC”) that Plaintiffs filed yesterday evening, at Dkt. 410-1, be formally sealed by
the Court. Due to a scrivenor’s error, that version of the PTAC failed to redact a specific portion
of one chat transcript that Defendant Barclays had produced, designated as confidential, and
requested be redacted. We understand that this document has been removed from the docket, but
that the Court requires a letter identifying the correct docket number for sealing: the correct
docket number is 410-1.

Respectfully submitted,
/s/ Daniel L. Brockett
Daniel L. Brockett
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000
Fax: (212) 849-7100
danbrockett@quinnemanuel.com

Jeremy D. Andersen (pro hac vice)
Anthony Alden (pro hac vice)


     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE
     LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH
        Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 2 of 11




Johanna Ong (pro hac vice)
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Telephone: (213) 443-3000
Fax: (213) 443-3100
anthonyalden@quinnemanuel.com
jeremyandersen@quinnemanuel.com
johannaong@quinnemanuel.com

Counsel for Plaintiffs




                                        2
        Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 3 of 11




                                        APPENDIX

                      PARTY                               COUNSEL OF RECORD
Plaintiffs
Allianz, et al. (Plaintiffs)                     Daniel L. Brockett
                                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, New York 10010
                                                 Telephone: (212) 849-7000
                                                 Fax: (212) 849-7100
                                                 danbrockett@quinnemanuel.com

                                                 Anthony Alden (pro hac vice)
                                                 Jeremy D. Andersen (pro hac vice)
                                                 Chris R. Barker (pro hac vice)
                                                 865 South Figueroa Street, 10th Floor
                                                 Los Angeles, California 90017
                                                 Telephone: (213) 443-3000
                                                 Fax: (213) 443-3100
                                                 anthonyalden@quinnemanuel.com
                                                 jeremyandersen@quinnemanuel.com
                                                 chrisbarker@quinnemanuel.com

Defendants
Bank of America Corporation                      Adam Selim Hakki
Bank of America, N.A.                            Shearman & Sterling LLP (NY)
Merrill Lynch, Pierce, Fenner & Smith Inc.       599 Lexington Avenue
                                                 New York, NY 10022 (212)-848-4924
                                                 Fax: (646)-848-4924
                                                 Email: ahakki@shearman.com

                                                 Jeffrey Jason Resetarits
                                                 Shearman & Sterling LLP (NY)
                                                 Email: jeffrey.resetarits@shearman.com

                                                 Richard Franklin Schwed
                                                 Email: rschwed@shearman.com
Barclays Bank PLC                                Jacob Bailey Lieberman
Barclays PLC                                     Sullivan & Cromwell, LLP (NYC)
Barclays Capital, Inc.                           125 Broad Street
                                                 New York, NY 10004
                                                 (212)-558-3193
                                                 Fax: (212)-291-9489
                                                 Email: liebermanj@sullcrom.com



                                             3
        Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 4 of 11




                                           Matthew Alain Peller
                                           Sullivan & Cromwell, LLP (NYC)
                                           Email: pellerm@sullcrom.com

                                           Matthew Alexander Schwartz
                                           Sullivan & Cromwell, LLP (NYC)
                                           Email: schwartzmatthew@sullcrom.com

                                           Mavara Agha
                                           Sullivan & Cromwell, LLP (NYC)
                                           Email: agham@sullcrom.com
BNP Paribas Group                          Alejandro Hari Cruz
BNP Paribas USA, Inc.                      Patterson, Belknap, Webb & Tyler LLP
BNP Paribas S.A.                           1133 Avenue of the Americas
BNP Paribas Securities Corp.               New York, NY 10036
                                           212-336-2000
                                           Fax: 212-336-2222
                                           Email: acruz@pbwt.com

                                           Camille Latoya Fletcher
                                           Patterson, Belknap, Webb & Tyler LLP
                                           Email: cfletcher@pbwt.com

                                           David C. Esseks
                                           Allen & Overy, LLP
                                           1221 Avenue of the Americas
                                           New York, NY 10020
                                           (212) 610-6300 x344-6694
                                           Fax: (212) 610-6399
                                           Email: david.esseks@allenovery.com

                                           Joshua Aaron Goldberg
                                           Patterson, Belknap, Webb & Tyler LLP
                                           Email: jgoldberg@pbwt.com

                                           Laura Rose Hall
                                           Allen & Overy, LLP
                                           Email: laura.hall@allenovery.com

                                           Rebecca Rose Delfiner
                                           Allen & Overy, LLP
                                           Email: rebecca.delfiner@allenovery.com
Citigroup, Inc.                            Andrew Arthur Ruffino
Citibank, N.A.                             Covington & Burling LLP (NYC)
Citigroup Global Markets, Inc.             620 Eighth Avenue


                                       4
        Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 5 of 11




                                           New York, NY 10018-1405
                                           212-841-1000
                                           Fax: 212-841-1010
                                           Email: aruffino@cov.com

                                           Andrew D. Lazerow
                                           Covington & Burling, LLP (DC)
                                           Email: alazerow@cov.com

                                           Robert D. Wick
                                           Covington & Burling, LLP (DC)
                                           Email: rwick@cov.com
Credit Suisse AG                           David George Januszewski
Credit Suisse Securities (USA) LLC         Cahill Gordon & Reindel LLP
                                           80 Pine Street New York, NY 10005
                                           212-701-3000
                                           Fax: 212-269-5420
                                           Email: djanuszewski@cahill.com

                                           Elai E. Katz
                                           Cahill Gordon & Reindel LLP
                                           Email: ekatz@cahill.com

                                           Herbert Scott Washer
                                           Cahill Gordon & Reindel LLP
                                           Email: hwasher@cahill.com

                                           Jason Michael Hall
                                           Cahill Gordon & Reindel LLP
                                           Email: jhall@cahill.com

                                           Miles Wiley
                                           Cahill Gordon & Reindel
                                           Email: mwiley@cahill.com

                                           Sheila Chithran Ramesh
                                           Cahill Gordon & Reindel LLP
                                           Email: sramesh@cahill.com
Deutsche Bank AG                           George Patrick Montgomery
Deutsche Bank Securities Inc.              King & Spalding LLP (DC)
                                           1700 Pennsylvania Avenue, N.W.
                                           Washington, DC 20006-4706
                                           202-737-0500
                                           Fax: 202-626-3737
                                           Email: pmontgomery@kslaw.com


                                       5
       Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 6 of 11




                                          Joseph Serino, Jr.
                                          Latham & Watkins LLP (NY)
                                          Email: joseph.serino@lw.com
The Goldman Sachs Group, Inc.             Rishi Nachiketa Zutshi Cleary Gottlieb Steen
Goldman, Sachs & Co. LLC                  & Hamilton LLP (NYC) One Liberty Plaza
                                          New York, NY 10006 (212)-225-2085 Fax:
                                          (212)-225-3999 Email: rzutshi@cgsh.com
                                          Thomas J. Moloney Cleary Gottlieb Email:
                                          tmoloney@cgsh.com
HSBC Bank PLC                             James Matthew Goodin
HSBC North America Holdings Inc.          Locke Lord LLP
HSBC Bank USA, N.A.                       111 S Wacker Dr.
HSBC Securities (USA) Inc.                Chicago, IL 60606
                                          (312)-443-0472
                                          Fax: (312)-896-6472
                                          Email: jmgoodin@lockelord.com

                                          Roger Brian Cowie
                                          Locke Lord LLP
                                          2200 Ross Avenue Suite 2200
                                          Dallas, TX 75201
                                          (214) 740-8614
                                          Fax: (214)-740-8800
                                          Email: rcowie@lockelord.com

                                          Gregory Thomas Casamento
                                          Locke Lord LLP (NYC)
                                          Email: gcasamento@lockelord.com

                                          Joseph Unis
                                          Locke Lord LLP (TX)
                                          Email: junis@lockelord.com

                                          Julia C Webb
                                          Locke Lord LLP (IL)
                                          Email: jwebb@lockelord.com
J.P. Morgan Chase & Co.                   Boris Bershteyn
J.P. Morgan Chase Bank. N.A.              Skadden, Arps, Slate, Meagher & Flom LLP
J.P. Morgan Securities LLC                One Manhattan West
                                          New York, NY 10001-8602
                                          212-735-3834
                                          Email: boris.bershteyn@skadden.com

                                          Tibor Ludovico Nagy, Jr.


                                      6
      Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 7 of 11




                                         Dontzin Nagy & Fleissig LLP
                                         980 Madison Avenue
                                         New York, NY 10075
                                         (212)-717-2900
                                         Fax: (212)-717-8088
                                         Email: tnagy@dnfllp.com

                                         Anuja Thatte
                                         Dontzin Nagy & Fleissig LLP
                                         Email: athatte@dnfllp.com

                                         Gretchen Wolf
                                         Skadden, Arps, Slate, Meagher & Flom, LLP
                                         (IL)
                                         Email: gretchen.wolf@skadden.com

                                         Harry Peter Koulos
                                         Skadden, Arps, Slate, Meagher & Flom LLP
                                         Email: harry.koulos@skadden.com

                                         Jason Andrew Kolbe
                                         Dontzin Nagy & Fleissig LLP
                                         Email: jkolbe@dnfllp.com

                                         Paul M. Kerlin
                                         Skadden, Arps, Slate, Meagher & Flom LLP
                                         (DC)
                                         Email: paul.kerlin@skadden.com

                                         Peter S. Julian
                                         Skadden, Arps, Slate, Meagher & Flom LLP
                                         Email: peter.julian@skadden.com

                                         Stephen Bryan Popernik
                                         Dontzin Nagy & Fleissig LLP
                                         Email: spopernik@dnfllp.com

                                         Tansy Woan
                                         Skadden, Arps, Slate, Meagher & Flom LLP
                                         Email: tansy.woan@skadden.com
MUFG Bank, Ltd.                          Andrew Corydon Finch
                                         Paul Weiss Rifkind Wharton & Garrison LLP
                                         1285 Ave. of The Americas
                                         New York, NY 10019
                                         (212)-373-3640



                                     7
        Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 8 of 11




                                             Fax: (212)-492-0460
                                             Email: afinch@paulweiss.com

                                             Kenneth Anthony Gallo
                                             Paul, Weiss, Rifkind, Wharton & Garrison
                                             LLP (NYC)
                                             Email: kgallo@paulweiss.com

                                             Michael E. Gertzman
                                             Paul Weiss (NY)
                                             Email: mgertzman@paulweiss.com

                                             Anand Sithian
                                             Paul Weiss (NY)
                                             Email: asithian@paulweiss.com
Morgan Stanley                               Jonathan M. Moses
Morgan Stanley & Co., LLC                    Wachtell, Lipton, Rosen & Katz
Morgan Stanley & Co. International PLC       51 West 52nd Street
                                             New York, NY 10019
                                             (212) 403-1000
                                             Fax: (212) 403-2000
                                             Email: JMMoses@wlrk.com

                                             Justin L. Brooke
                                             Wachtell, Lipton, Rosen & Katz
                                             Email: jlbrooke@wlrk.com
Natwest Markets Securities Inc.              Paul Steel Mishkin
Royal Bank of Scotland PLC                   Davis Polk & Wardwell LLP (NYC)
                                             450 Lexington Avenue
                                             New York, NY 10017
                                             (212)-450-4292
                                             Fax: (212)-450-3292
                                             Email: paul.mishkin@dpw.com

                                             Adam Gabor Mehes
                                             Davis Polk & Wardwell LLP (NYC)
                                             Email: adam.mehes@davispolk.com

                                             John Michael Briggs
                                             Davis Polk & Wardwell LLP (NYC)
                                             Email: john.briggs@davispolk.com

                                             Maude Paquin
                                             Davis Polk & Wardwell LLP
                                             Email: maude.paquin@davispolk.com


                                         8
       Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 9 of 11




RBC Capital Markets LLC                   James P. McLoughlin, Jr.
The Royal Bank of Canada                  Moore & Van Allen, PLLC
                                          100 North Tryon Street, Suite 4700
                                          Charlotte, NC 28202
                                          (704)-331-1054
                                          Fax: (704)-378-2054
                                          Email: jimmcloughlin@mvalaw.com

                                          Joshua D. Lanning
                                          Moore & Van Allen, PLLC
                                          Email: joshlanning@mvalaw.com

                                          Mark A. Nebrig
                                          Moore & Van Allen, PLLC
                                          100 North Tryon Street, Suite 4700
                                          Charlotte, NC 28202
                                          (704)-331-3602
                                          Fax: (704)-339-5974
                                          Email: marknebrig@mvalaw.com
Société Générale S.A.
SG Americas Securities, LLC               James R. Warnot, Jr.
                                          Linklaters LLP
                                          1345 Avenue of the Americas
                                          New York, New York 10105
                                          Telephone: (212) 903-9000
                                          Email: james.warnot@linklaters.com

                                          Patrick C. Ashby
                                          Linklaters LLP
                                          Email: patrick.ashby@linklaters.com

                                          Nicole E. Jerry
                                          Linklaters LLP
                                          Email: nicole.e.jerry@linklaters.com

                                          Adam S. Lurie
                                          Linklaters LLP
                                          601 13th St. NW, Suite 400
                                          Washington, DC 20005
                                          Telephone: (202) 654-9227
                                          Email: adam.lurie@linklaters.com

                                          Steven Wolowitz
                                          Mayer Brown LLP
                                          1221 Avenue of the Americas



                                      9
      Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 10 of 11




                                      New York, New York 10020-1001
                                      Telephone: (212) 506-2500
                                      Email: swolowitz@mayerbrown.com

                                      Henninger S. Bullock
                                      Mayer Brown LLP
                                      Email: hbullock@mayerbrown.com

                                      Andrew J. Calica
                                      Mayer Brown LLP
                                      Email: acalica@mayerbrown.com
Standard Chartered Bank               Lewis S. Wiener
                                      Eversheds Sutherland (US) LLP (DC)
                                      700 Sixth St. NW, Suite 700
                                      Washington, DC 20001
                                      (202)-383-0100
                                      Fax: (202)-637-3593
                                      Email: lewiswiener@eversheds-
                                      sutherland.com

                                      Benjamin Andrew Fleming
                                      Hogan Lovells US LLP (NYC)
                                      390 Madison Ave.
                                      New York, NY 10017
                                      212 918 3283
                                      Fax: 212 918 3100
                                      Email: benjamin.fleming@hoganlovells.com

                                      Charles Barrera Moore
                                      Hogan Lovells US LLP
                                      Email: charles.moore@hoganlovells.com

                                      Lisa Jean Fried
                                      Hogan Lovells US LLP (NYC)
                                      Email: lisa.fried@hoganlovells.com

                                      Marc Joel Gottridge
                                      Hogan Lovells US LLP (NYC)
                                      Email: marc.gottridge@hoganlovells.com

                                      Meghana Shah
                                      Eversheds Sutherland, LLP (NYC)
                                      Email: MeghanaShah@eversheds-
                                      sutherland.us




                                     10
      Case 1:18-cv-10364-LGS Document 422 Filed 06/08/20 Page 11 of 11




                                      Ronald Walter Zdrojeski
                                      Sutherland Asbill & Brennan
                                      Email: ronzdrojeski@eversheds-sutherland.us

                                      Sarah Chaudhry
                                      Eversheds Sutherland, LLP (NYC)
                                      Email: sarahchaudhry@evershedssutherland.us
UBS AG                                David Jarrett Arp
UBS Securities LLC                    Gibson, Dunn & Crutcher, LLP (DC)
                                      1025 Connecticut Avenue, N.W. Washington,
                                      DC 20036
                                      (202)-955-8678
                                      Fax: (202)-530-9527
                                      Email: jarp@gibsondunn.com

                                      Amy Feagles
                                      Gibson, Dunn & Crutcher LLP
                                      Email: afeagles@gibsondunn.com

                                      Eric Jonathan Stock
                                      Gibson, Dunn & Crutcher, LLP (NY)
                                      Email: estock@gibsondunn.com

                                      Melanie L. Katsur
                                      Gibson, Dunn & Crutcher LLP
                                      Email: mkatsur@gibsondunn.com

                                      Philip Oren Shapiro
                                      Gibson, Dunn & Crutcher, LLP (NY)
                                      Email: pshapiro@gibsondunn.com




                                     11
